COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Evelyn Wyatt v. Cynthia M. Simon, Jerry L. Schutza,
                            Jaikshin S. Bhagia and Nanik S. Bhagia

Appellate case number:      01-15-00497-CV

Trial court case number:    2014-59033

Trial court:                55th District Court of Harris County

        On May 29, 2015, appellant, Evelyn Wyatt, via counsel, filed a notice of appeal in
the trial court from the final judgment, signed on March 3, 2015, after timely filing a
motion for new trial in this contract action. See TEX. R. APP. P. 26.1(a)(1). On July 28,
2015, this Court granted appellant’s counsel’s compliant motion to withdraw after he
paid for the filing fee, but directed counsel to notify appellant of her obligations to timely
pay for the clerk’s record and to file an appellate brief if she proceeded without counsel.
       On October 19, 2015, after the trial-court clerk filed a notice stating that the
clerk’s record had not yet been filed in this Court due to non-payment by appellant, the
Clerk of this Court notified the pro se appellant that this Court may dismiss this appeal if
she failed to pay the clerk’s record fee by November 18, 2015. See TEX. R. APP. P.
37.3(b), 42.3. Because the pro se appellant mistakenly sent a check for the filing fee to
this Court on November 23, 2015, the Clerk of this Court notified appellant, on
November 24, 2015, that it was returning her check since it was already paid, and that the
clerk’s record fee should be made to the Harris County District Clerk’s Office.
       Accordingly, because the clerk’s record has yet to be filed, it is ORDERED that
appellant contact the trial-court clerk and pay, or make arrangements to pay, the clerk’s
record fee within 30 days of the date of this order, or this appeal will be dismissed
without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: January 12, 2016